Title: From Thomas Jefferson to Matthew Clay, 19 September 1807
From: Jefferson, Thomas
To: Clay, Matthew


                        
                            Sir
                            
                            Monticello Sep. 19. 07.
                        
                        I recieved yesterday your favor of the 1st. proposing to take a command in the corps of militia or of
                            volunteers which may be called into service. no body sees with more satisfaction than myself the readiness with which our
                            fellow citizens, and yourself particularly, offer their services on an occasion so interesting to our country, and it is
                            possible that the promptitude of the offers may induce the wrong doers to spare us the necessity of using them. but as the
                            appointment of all the officers rests with the Governor & legislature of the state, & not at all with myself, I have
                            thought I could not answer your views better than by forwarding your letter to the Governor.   the paragraph of your letter
                            wherein you say that you had, with others, put your name to the recommendations of a number of well deserving characters,
                            not one of which were succesful in their applications, is not understood by me, & perhaps may not be meant for me. I do
                            not recollect ever to have seen your name to a recommendation. and therefore am not able to say any thing on the subject.
                            I should certainly pay great respect to your recommendation where it should express your own sentiments in your own words
                            a general recommendation signed by numbers, cannot be understood as conveying the different shades of estimation in which
                            each subscriber holds the person. the particular letter of an individual on the list would often have more effect than the
                            general one of the whole. I salute you with great esteem & respect. 
                        
                            Th: Jefferson
                            
                        
                    